Reply Not Fully Responsive
In amending in reply to a rejection of claims in an application …, the applicant … must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant … must also show how the amendments avoid such references or objections.  37 CFR 1.111(c) (Emphasis Added).

Applicant’s Reply, filed August 23, 2022 does not show how the amendments avoid the references used to reject claims 8-10.  The Reply fails to clearly show how the amendment avoids the prior art applied against claims 8-10.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed August 23, 2022, claims 1-3 and 6-9 are amended. Claims 1- 10 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 23, 2022, with respect to the claim objections have been fully considered and are persuasive in view of the amendments.  The objection of the claims has been withdrawn. 
Applicant’s arguments, see Remarks, filed August 23, 2022, with respect to the rejection under 35 U.S.C 112(b) have been fully considered and are persuasive in view of the amendments.  The rejection of claims 2, 6-7 and 9-10 has been withdrawn. 
Applicant's arguments filed August 23, 2022 with respect to the prior art rejections have been fully considered but they are not persuasive.
In response to applicant's argument “that it is unclear that Baker could perform the function of the tray of the instant invention”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. An apparatus claim should cover what a device is, not what it does.  MPEP 2114 (I).  “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus'  if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114 (II).
 Applicant’s Reply, filed August 23, 2022 does not show how the amendments avoid the references used to reject claims 8-10.  The Reply fails to clearly show how the amendment avoids the prior art applied against claims 8-10. Therefore, the rejection of claims 8-10 is maintained.

Specification
“While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification.”  MPEP 608.01(o).  See 37 CFR 1.75(d)(1).
The specification is objected to as failing to provide proper antecedent basis for the following claim terms: “bottle receiving surface”; “a predetermined configuration”; and “a complementary configuration”. Appropriate correction is required.
Using the following format, Applicant can overcome the objection by amending the Detailed Description at only one instance of the original nomenclature: “a [original nomenclature] or [claim term] [reference #]".

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
Regarding claim 1, “said continuous wall” should be “said continuous perimeter wall” for consistency with its antecedent.
Regarding claim 1, “a complementary configuration wherein” should read “a complementary configuration with the predetermined configuration wherein”.
Regarding claim 8: “having bottom surface” should be “having a bottom surface” as it is the first instance mentioned.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 8 and 9 recite the limitation “a complementary configuration wherein said bottle receiving surface extends above said continuous wall which defines said cleaning zone and in an isolated manner against fluid entry from said cleaning zone”.  The term “said bottle receiving surface” is not defined or described in the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1 and 8-9 recite the limitation “said bottle receiving surface extends above said continuous wall”. As “bottle receiving surface” is not described in the specification, it is unclear what the structure of the bottle receiving surface is in order for it to “extend above said continuous wall” and also how the structure creates “an isolated manner”. For the purposes of examination, the limitations will be interpreted as a surface that a bottle can touch which is at a different height compared to a wall.
Claims 1 and 8-9 recite the limitation “and in an isolated manner ….” It is unclear what is being held in an isolated manner and how it is held in an isolated manner. For the purposes of examination, the limitations will be interpreted as the surface that the bottle is touching is at a different height compared to a wall so that liquid is prevented from entering.
Claim 1 recites the limitation "said bottle receiving surface" in lines 7-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis causes the meaning of the claim to be unclear. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For the purposes of examination, the limitation will be interpreted as not referring to any earlier recited element.
The dependent claims do not remedy the deficiencies of the independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsey (US 20170056122 A1; previously cited)

With respect to claim 1, Ramsey discloses
An improved biopsy tray (Fig. 1, #1), which includes:
a container having a bottom surface (see paragraph 0096, base plate, Fig. 1 #2) and a continuous perimeter wall extending upward therefrom (see Fig. 1 #26, wall extends around the perimeter of the base) to form a cleaning zone which is sufficient to hold an adequate amount of fluid for cleaning a biopsy forceps (intended use; the wall #26 goes around the perimeter of the base plate #2 and is capable of forming a cleaning zone #22 to clean biopsy forceps); and
at least one specimen bottle receiving receptacle of a predetermined configuration connected to said container adjacent said perimeter wall to receive and retain a specimen bottle of a complementary configuration (see Fig. 1, a specimen bottle shaped like #10 is capable of being retained into a specimen bottle receiving receptacle shaped like #10 adjacent to perimeter wall #26) wherein said bottle receiving surface extends above said continuous wall (see Fig.1, #10 extends above wall #26; orientation is relative) which defines said cleaning zone (see Fig. 1, the cleaning zone #22) and in an isolated manner against fluid entry from said cleaning zone (intended use; the bottle receiving surface #10 rises above wall #26 and above cleaning zone #22 in a manner which prevents fluid from entering inside the bottle receiving surface #10). 

With respect to claim 2, all limitations of claim 1 apply in which Ramsey further discloses said perimeter wall has four sides (see Fig. 1, the walls #26 define four sides) with said at least one specimen bottle receiving receptacle is cylindrical and in a corner between each of said sides (see Fig. 1, a specimen bottle shaped like #10 in a cylindrical shape is capable of being retained into a specimen bottle receiving receptacle shaped like #10 and there is one in each corner).

With respect to claim 3, all limitations of claim 1 apply in which Ramsey further discloses said at least one specimen bottle receiving receptible is cylindrical and is formed as part of said tray (see Fig. 1, a specimen bottle receiving receptacle shaped like #10 is formed as part of tray #1).

With respect to claim 5, all limitations of claim 1 apply in which Ramsey further disclose said biopsy tray is configured to at least partially nest on top of a like formed tray (see paragraph 0098, the trays can be stacked or nested on top of each other).	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey in view of Baker (US 20110226766 A1; previously cited)

With respect to claim 4, all limitations of claim 1 apply in which Ramsey does not disclose said biopsy tray is made of a disposable sterile plastic.
Baker teaches said biopsy tray is made of a disposable sterile plastic (see paragraph 0038, tray is made of plastic material; and see paragraph 0003, thermoplastics are used for disposable trays; and see paragraph 0019, the heat-sealing process in making the trays produces a bond to ensure sterility).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramsey with the teachings of Baker because it would have resulted in the predictable result of creating disposable trays (Baker: see paragraph 0003) to use in medical procedures.

With respect to claim 6, all limitations of claim 1 apply in which Ramsey further discloses a specimen bottle receiving receptacle formed (see Fig. 1, a specimen bottle shaped like #10 is capable of being retained into a specimen bottle receiving receptacle shaped like #10).
	Ramsey does not disclose said perimeter wall has an outwardly extending panel connected thereto.
	Baker teaches said perimeter wall has an outwardly extending panel connected thereto (see paragraph 0042 and Fig. 1, planar flange #140 extends outwardly along the periphery of the tray which forms a pocket).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added receptacles as disclosed by Ramsey to the panel taught by Baker because the addition would have resulted in the predictable result of placing multiple specimen bottles in a tray.

With respect to claim 7, all limitations of claim 6 apply in which a modified Ramsey in view of Baker teaches said perimeter wall has a plurality of outwardly extending panels connected thereto (Baker: see paragraph 0042 and Fig. 1, planar flange #140 extends outwardly along the periphery of the tray which forms a pocket) with said at least one specimen bottle receiving receptacle formed in each panel.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20080045860 A1; previously cited) in view of Freeman (US 20090287113 A1; previously cited).

With respect to claim 8, Miller discloses
A kit for performing a biopsy (see paragraph 0092-0093, kit), which includes: 
a biopsy tray (see paragraph 0092, medical procedure tray #20b, Fig. 1B) which includes a container (see Fig. 1B #32 and see paragraph 0102, elongated slot) having bottom surface (see Fig. 1B, there is a bottom surface) and a continuous perimeter wall extending upward therefrom (see Fig. 1B, there is a wall that extends around the elongated slot #32) to form a cleaning zone which is sufficient to hold an adequate amount of fluid for cleaning a biopsy forceps (intended use; container is capable of holding liquid to clean biopsy forceps), and at least one cylindrical specimen bottle receiving receptacle (see paragraph 0104, sample container provided in the tray may include a cavity sized to receive a biopsy specimen and can have a shape compatible with the bottle going into it ; Fig. 1B #38, holder is disposed to the slot #30) adjacent said perimeter wall (examiner considers the illustrated proximity of 38 to the perimeter wall as “adjacent”) to receive and to retain a cylindrical specimen bottle (intended use; receptacle is capable of receiving and retaining a cylindrical specimen bottle) and which is configured in a manner to extend above said continuous wall which defines said cleaning zone and in an isolated manner against fluid entry from said cleaning zone (intended use; the receptacle is capable of extending above wall to define a cleaning zone to isolate against fluid entry); 
[…]; and
a biopsy cover enclosing said tray and biopsy forceps (see paragraph 0095, a removable cover can be placed over the kit).
	Miller further discloses a biopsy needle (see paragraph 0092, biopsy needle, Fig. 1B #100b).
	Miller does not disclose a biopsy forceps.
	Freeman teaches a biopsy forceps (see Fig. 1 #10, reusable biopsy forceps).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a biopsy forceps as taught by Freeman to the kit disclosed by Miller because the addition would have resulted in the predictable result of providing a surgeon with a tool needed to conduct a biopsy with sharp jaws.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 20090291449 A1; previously cited) in view of Ramsey and Freeman.

With respect to Claim 9, Knapp discloses
A method of obtaining a biopsy specimen which includes the steps of: 
a) providing a biopsy tray (see Fig. 2-3 #12 and see paragraph 0023, case) which includes a container having bottom surface (see Fig. 3 #32 and see paragraph 0023-0024, lower compartment has a bottom surface) and continuous perimeter wall extending upward therefrom (see paragraph 0023, a divider separates the compartments from one another and joins body portion #15) […], and at least one cylindrical specimen bottle receiving receptacle adjacent said perimeter wall to receive and to retain a specimen bottle (see Fig. 2-3 #30 and see paragraph 0024, upper compartment has a plurality of cylindrical specimen containers) and wherein the at least one specimen bottle receiving receptacle is configured in a manner to extend above said continuous wall which defines said cleaning zone and in an isolated manner against fluid entry from cleaning zone (intended use; the receptacle is capable of extending above the wall to create a cleaning zone to isolate against fluid entry); 
b) […]; 
c) placing one of the one or more specimen bottles in said at least one or more specimen bottle receiving receptacle (see paragraph 0043, container #34 is placed in case #12); 
d) removing the cap from each one or more specimen bottle (see paragraph 0025 and Fig. 4 container #34 has a removable lid #72, Examiner takes official notice that it is well known that removing the cap is necessary in order to place a specimen inside the bottle); 
e) removing said forceps from the tray (Examiner takes official notice that it is well known that forceps need to be removed from the tray in order to take a biopsy sample) and employing […] to remove a tissue specimen from a patient and place the specimen into one of the one or more specimen bottles (see paragraph 0043, a physician collects specimens via a needle biopsy procedure and places the specimens in container #34); and 
f) securing a cap to one of the one or more specimen bottles (see paragraph 0025 and Fig. 4 container #34 has a removable lid #72, Examiner takes official notice that it is well known that closing the cap is necessary in order to secure a specimen inside the bottle)  and removing the specimen bottle from the tray (see paragraph 0046, the lab performs testing on the specimens, Examiner takes official notice that it is well known to remove specimen bottle from trays in order to perform testing of the specimens).
	Knapp does not disclose forming a cleaning zone which is sufficient to hold an adequate amount of fluid for cleaning a biopsy forceps or filling said biopsy tray with a sufficient amount of cleaning fluid to enable cleaning said biopsy forceps post procedure.
	Ramsey teaches forming a cleaning zone which is sufficient to hold an adequate amount of fluid (see paragraph 100, containing barrier for liquid) for cleaning a biopsy forceps (see paragraph 0096, endoscopic accessories #8; see paragraph 109, biopsy forceps, Fig. 1-8 #36; see paragraph 0114, the receptacle which is inside the perimeter of the base is filled with solution to perform cleaning, Fig. 8). Ramsey further teaches filling a biopsy tray with a sufficient amount of cleaning fluid to enable cleaning said biopsy forceps (see paragraph 0113-0114 and Fig. 1-8, the receptacle #48 contains a liquid such as a detergent that performs cleaning) on post procedure (see paragraph 0132, after being used the endoscope which includes the biopsy forceps is placed back on tray and cleaned).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a biopsy forceps as taught by Ramsey to the tray disclosed by Knapp and included a step to clean the forceps because it would have resulted in the predictable result of allowing the forceps to be reusable.
	Both Ramsey and Knapp do not explicitly teach biopsy forceps.
	Freeman teaches a reusable biopsy forceps (see Fig. 1 #10, reusable biopsy forceps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a biopsy forceps as taught by Freeman to the method taught by both Knapp and Ramsey because the addition would have resulted in the predictable result of allowing the forceps to be reusable and providing a surgeon with a tool needed to conduct a biopsy with sharp jaws.

With respect to Claim 10, all limitations of claim 9 apply in which Knapp further discloses repeating the steps (e) and (f) to obtain a specimen for each remaining bottle (see paragraph 0043, physician collects specimens via a needle biopsy procedure and places the specimens in containers #34).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791